Parker, J.
(concurring).
I agree that the court of chancery properly refused to dismiss the bill, but put my vote for affirmance upon the grounds that complainant as a trustee was entitled to a lien upon the trust estate for moneys properly advanced by him in the execution of his trust; and was entitled to an account under the supervision of a court of equity to have the amount of those advances ascertained and to have them declared a lien on the property. This is all that it is necessary to decide in order to uphold the bill as against a general demurrer or a motion to strike it out in toto.
For affirmance — The Chiee-Jtjstioe, Garrison, Swayze, Trenchaed, Parker, Bergen, Minturn, Kalisch, Black, Terhune, Heppenheimer, Williams, Taylor — 13.
For reversal — None.